OPINION — AG — THE ATTORNEY GENERAL IS OF THE OPINION THAT, UNLESS AND UNTIL IT IS OTHERWISE HELD BY A COURT OF COMPENTENT JURISDICTION, THAT PORTION OF 74 Ohio St. 1965 Supp., 923 [74-923], WHICH IS "* * * ANY ANNUITY, BENEFITS, FUND, PROPERTY OR RIGHT CREATED BY OR ACCRUING TO ANY PERSON UNDER THE PROVISIONS OF THIS ACT ARE HEREBY MADE AND DECLARED EXEMPT FROM ANY TAX OF THE STATE OF OKLAHOMA OR ANY POLITICAL SUBDIVISION OR TAXING BODY THEREOF, AND * * *" RELATES TO PROPERTY TAX ONLY AND NOT TO INCOME OR INHERITANCE TAXES IMPOSED BY THE TAX CODE. CITE: 68 Ohio St. 1965 Supp., 2306 [68-2306](B), 68 Ohio St. 1961 989 [68-989], 74 Ohio St. 1965 Supp., 2304 [74-2304], 74 Ohio St. 1965 Supp., 901 [74-901], 74 Ohio St. 1965 Supp., 920 [74-920]  (FINIS STEWART)